                        Case: 1:19-cr-00277 Document #: 75 Filed: 11/19/20 Page 1 of 3 PageID #:412



                                                          UNITED STATES DISTRICT COURT
                                                          NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION

                              UNITED STATES OF AMERICA,                           )
                                                                                  )
                              Plaintiff,                                          )
                                                                                  )
                              vs.                                                 )       No. 19 CR 277
                                                                                  )
                              CONCEPCION MALINEK,                                 )       Honorable Edmund E. Chang.
                                                                                  )
                              Defendant.                                          )

                                                    DEFENDANT’S UNOPPOSED MOTION
                                                   TO RESCHEDULE SENTENCING HEARING

                                           NOW COMES the defendant, CONCEPCION MALINEK, by and through her

                              attorney, ROBERT L. RASCIA, and respectfully moves this Honorable Court to enter an

                              order rescheduling the sentencing hearing in this matter.

                                    In support thereof the defendant, through counsel, states as follows:

                                            1.     The defendant entered a plea of guilty to Count Ten of the superseding

                                    indictment in this matter on July 28, 2020, at which time a sentencing date of October 26,

                                    2020 was scheduled.

                                           2.      The defendant entered a guilty plea through a plea declaration.

                                           3.      The defendant and counsel participated in a telephonic presentence

                                    investigation interview on August 24, 2020. The defendant’s interview was conducted

                                    telephonically because she was in custody at the Livingston County Jail, and in-person

                                    visits have not been allowed there.
     LAW OFFICES OF
ROBERT LOUIS RASCIA, LTD                   4.        Through multiple video meetings and telephone conferences, counsel has
  650 NORTH DEARBORN
        SUITE 700
    CHICAGO, IL 60654               essentially completed review of the presentence investigation report and other related
      (312) 994-9100

  rrascia@rasciadefense.com         materials with the defendant. Based upon directions from the defendant, counsel has also
liamkelly@rasciadefense.com




                                                                            -1-
                        Case: 1:19-cr-00277 Document #: 75 Filed: 11/19/20 Page 2 of 3 PageID #:413



                                 contacted and interviewed witnesses that the defendant desires to call as witnesses at her

                                 sentencing hearing. Counsel has not completed the necessary discussions with the

                                 defendant regarding the results of these witness interviews. Counsel has also not

                                 completed the necessary discussions regarding potential objections to the presentence

                                 investigation report, specifically, objections relating to a guideline enhancement and the

                                 underlying facts that the government may rely upon to support those enhancements.

                                        5.      These conversations have been interrupted because all attorney-client

                                 communications have been cancelled by the Livingston County Sheriff due to a recent

                                 COVID outbreak at of the Livingston County Jail. Counsel was notified of this decision

                                 on the morning of November 9, 2020. Since that notification, counsel has regularly

                                 communicated with the Livingston County Jail to inquire when attorney-client

                                 communications will be permitted to resume. The correctional staff at the Livingston

                                 County Jail have indicated that the decision to cancel attorney-client communications

                                 with inmates will not be reassessed until November 23, 2020. Additionally, the defendant

                                 is insisting on an in person meeting with counsel prior to the date of her sentencing. This

                                 in-person consultation will immediately occur as soon Livingston county jail is willing to

                                 accommodate in-person visits again.

                                        6.      Additionally counsel’s efforts to resolve these issues prior to the upcoming

                                 sentencing hearing have also been further complicated by counsel’s own health issues.

                                 Counsel is currently in quarantine because he has tested positive for COVID 19.

     LAW OFFICES OF                     7.        Respectfully Counsel is requesting that the sentencing be rescheduled for
ROBERT LOUIS RASCIA, LTD
  650 NORTH DEARBORN             a date after January 8, 2021.
        SUITE 700
    CHICAGO, IL 60654
      (312) 994-9100
                                        8.        Counsel has discussed this request with AUSA Christopher Parente,
  rrascia@rasciadefense.com
liamkelly@rasciadefense.com
                                 he does not oppose this motion.


                                                                         -2-
                        Case: 1:19-cr-00277 Document #: 75 Filed: 11/19/20 Page 3 of 3 PageID #:414



                                        WHEREFORE the defendant respectfully requests this Honorable Court to

                                 reschedule the sentencing hearing in this matter to a date after January 8, 2021.

                                                               Respectfully Submitted,




                                                               ROBERT L. RASCIA,
                                                               Attorney for the Defendant




     LAW OFFICES OF
ROBERT LOUIS RASCIA, LTD
  650 NORTH DEARBORN
        SUITE 700
    CHICAGO, IL 60654
      (312) 994-9100

  rrascia@rasciadefense.com
liamkelly@rasciadefense.com




                                                                         -3-
